Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 10/10/2022.
Claims 1-20 have been examined and are pending with this action. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 6/23/2022, have been fully considered but are not persuasive based on the argument provided below. The reasons set forth below.

Applicant:  
Applicant argues the provided arts does not discloses wherein each node in the plurality of nodes has a different number of portions for download and a portion size for one of the plurality of nodes is different than a portion size for another one of the plurality of nodes is different than a portion size for another one of the plurality of nodes .
Examiner:  

Examiner sites that discloses Grant discloses wherein each node in the plurality of nodes has a different number of portions for download and a portion size for one of the plurality of nodes is different than a portion size for another one of the plurality of nodes is different than a portion size for another one of the plurality of nodes (Grant: [0043, 0045 & 0118 & Fig 1]:   “ Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes and the discrete ads or content may have been further subdivided so that any given node only provides a certain percentage (e.g., 5%, 10%, 50%, or other percentage) of the actual content, thereby reducing the load on a given node & content may be downloaded to a user terminal in batch mode, &  the selection of replacement and/or additive content may include identifying content of similar size, origin, category, type, shape and other various attributes as the original page content in order to preserve page formatting. The selection of replacement and/or additive content may also include identifying and communicating page characteristics, methods and configuration data between peer nodes or a central system.” )
The above citation discloses that content may be downloaded to a user terminal in batch mode.  It is understood that those batches are of certain potions and size.  In addition he selection of replacement and/or additive content may include identifying content of similar size is also disclosed by the provided art.
Arguments made by applicant are not persuasive based on above explanation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US Pub # 2015/0382088) in view of Grant et al (US Pub # 2013/0276024).

	As per claim 1, Braun discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to download content to a local device using a decentralized content distribution network (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”), the method comprising: 
receiving an application request, at the local device, from an application to download content using the decentralized content distribution network (Braun: [0003, 0041, 0090 & Fig : 2]:   “CDN nodes are normally distributed to many locations and often also to many backbones. They work together for handling requests of end users, depending on the content &  FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”);
determining a plurality of nodes in the decentralized content distribution network to download the content (Braun: [0038, 0041, 0090 & Fig : 2]:   “a content delivery network (CDN) with at least one CDN origin node and multiple CDN cache nodes which are connected to the CDN origin node via an optical transport network &  FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”); and 

Braun does not explicitly teaches determining a size of the content; and for each node in the plurality of nodes, determining a portion of the content for that node, and downloading the portion of the content from that node.
Grant however teaches  determining a size of the content  for each node in the plurality of nodes (Grant: [0015 & 0118]:   “transmitting instructions to a plurality of nodes, the nodes including respective computing devices, wherein the instructions are configured to cause at least in part the plurality of nodes to: automatically issue search requests, & identifying content of similar size, origin, category, type, shape”) 
determining a portion of the content for that node (Grant: [0043 & 0118 & Fig 1]:   “ Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes and the discrete ads or content may have been further subdivided so that any given node only provides a certain percentage (e.g., 5%, 10%, 50%, or other percentage) of the actual content, thereby reducing the load on a given node & the selection of replacement and/or additive content may include identifying content of similar size, origin, category, type, shape and other various attributes as the original page content in order to preserve page formatting. The selection of replacement and/or additive content may also include identifying and communicating page characteristics, methods and configuration data between peer nodes or a central system.” )
and 
downloading the portion of the content from that node (Grant: [0042, 0043 & Fig 1]:   “ the client software may be downloaded over a network from one or more system components, such as the system 180 illustrated in FIG. 1, or may execute on a remote proxy system, peer note and/or other connected system.  The software is installed on the user's client system, or a proxy node accessed by the user & Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes” ),
wherein each node in the plurality of nodes has a different number of portions for download and a portion size for one of the plurality of nodes is different than a portion size for another one of the
plurality of nodes is different than a portion size for another one of the plurality of nodes (Grant: [0043, 0045 & 0118 & Fig 1]:   “ Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes and the discrete ads or content may have been further subdivided so that any given node only provides a certain percentage (e.g., 5%, 10%, 50%, or other percentage) of the actual content, thereby reducing the load on a given node & content may be downloaded to a user terminal in batch mode, &  the selection of replacement and/or additive content may include identifying content of similar size, origin, category, type, shape and other various attributes as the original page content in order to preserve page formatting. The selection of replacement and/or additive content may also include identifying and communicating page characteristics, methods and configuration data between peer nodes or a central system.” )

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the portion of content to be downloaded using various nodes.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  

Claim 11 is rejected based on rationale provided for claim 1. 

As per claim 2, Braun-Grant discloses the machine-readable medium of claim 1, wherein the determining a size of the content (Grant: [0043 & 0118 & Fig 1]:   “ Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes and the discrete ads or content may have been further subdivided so that any given node only provides a certain percentage (e.g., 5%, 10%, 50%, or other percentage) of the actual content, thereby reducing the load on a given node & the selection of replacement and/or additive content may include identifying content of similar size, origin, category, type, shape and other various attributes as the original page content in order to preserve page formatting. The selection of replacement and/or additive content may also include identifying and communicating page characteristics, methods and configuration data between peer nodes or a central system.” ) comprises: s
ending a content request for the content from a node and receiving the response from the node and determining the size of the content from a header in the response  (Grant: [0043 & 0118 & Fig 1]:   “ Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes and the discrete ads or content may have been further subdivided so that any given node only provides a certain percentage (e.g., 5%, 10%, 50%, or other percentage) of the actual content, thereby reducing the load on a given node & the selection of replacement and/or additive content may include identifying content of similar size, origin, category, type, shape and other various attributes as the original page content in order to preserve page formatting. The selection of replacement and/or additive content may also include identifying and communicating page characteristics, methods and configuration data between peer nodes or a central system.  This is optionally done "privately" within the user's device using the software hosted on the device or may be performed on behalf of the user on peer or proxy nodes”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the portion of content to be downloaded using various nodes.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  
As per claim 3, Braun-Grant discloses the machine-readable medium of claim 2, wherein content request is one of a Hypertext Transfer Protocol GET request and a Hypertext Transfer Protocol HEAD request (Grant: [0124 & Fig 1]:   “ The Internet browser and requestor module 45 is representative of example requester module, such as Internet browser software, which may or may not be an integrated element of the client software (which may be downloaded separately and from a different source than other modules of the client software 40). In this example, the Internet browser and requester module 45 renders Internet web pages,” ).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the portion of content to be downloaded using various nodes.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  
As per claim 4, Braun-Grant discloses the machine-readable medium of claim 1, wherein the determining the portion is based on at least one of a heuristic and machine learning (Grant: [0105 & Fig 1]:   “ Network nodes may serve as information beacons that communicate topology, frequency of display, page configurations, delivery methods, host configuration data (e.g., IP (Internet Protocol) address, OS (operating system) type/version, MAC (Media Access Control) address, etc.) and/or other configuration data between nodes and one or more system components..” ).  In spec, heuristic is based off any IP or MAC address. 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the portion of content to be downloaded using various nodes.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  

As per claim 5, Braun-Grant discloses the machine-readable medium of claim 4, wherein the heuristic is based on at least one of node address, content size, latencies to other nodes, throughput, and performance of other nodes on the same network (Grant: [0043 & 0118 & Fig 1]:   “ Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes and the discrete ads or content may have been further subdivided so that any given node only provides a certain percentage (e.g., 5%, 10%, 50%, or other percentage) of the actual content, thereby reducing the load on a given node & the selection of replacement and/or additive content may include identifying content of similar size, origin, category, type, shape and other various attributes as the original page content in order to preserve page formatting. The selection of replacement and/or additive content may also include identifying and communicating page characteristics, methods and configuration data between peer nodes or a central system.” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the portion of content to be downloaded using various nodes.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  

  Claims 12-15 are rejected under the rationale provided for claims 2-5 rejections.

Claims 6-7 and 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US Pub # 2015/0382088) in view of Grant et al (US Pub # 2013/0276024)  in further view of Shalunov et al (US Pub # 2019/0312927).
As per claim 6, Braun-Grant discloses the machine-readable medium of claim 4  (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches wherein the machine learning employs a neural network.
Shalunov however discloses wherein the machine learning employs a neural network  (Shalunov: [0074 & Fig 2]:   “  the dCDN SDK 206 can determine portion size using machine learning. For example and in one embodiment, the dCDN SDK 206 can use a neural network to determine requested sizes from a dCDN content source.” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Shalunov to figure out the neural network.  One would be motivated to do so because this determines the  portion size using machine learning (Grant: [0043]).  

As per claim 7, Braun-Grant- Shalunov discloses the machine-readable medium of claim 6, wherein the neural network is based on at least one of node address, content size, latencies to other nodes, throughput, and performance of other nodes on the same network (Grant: [0043 & 0118 & Fig 1]:   “ Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes and the discrete ads or content may have been further subdivided so that any given node only provides a certain percentage (e.g., 5%, 10%, 50%, or other percentage) of the actual content, thereby reducing the load on a given node & the selection of replacement and/or additive content may include identifying content of similar size, origin, category, type, shape and other various attributes as the original page content in order to preserve page formatting. The selection of replacement and/or additive content may also include identifying and communicating page characteristics, methods and configuration data between peer nodes or a central system.” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the portion of content to be downloaded using various nodes.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).

  Claims 16 and 17 are rejected under the rationale provided for claims 6 and 7 rejections. 


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US Pub # 2015/0382088) in view of Grant et al (US Pub # 2013/0276024)  in further view of Tran et al (US Pub # 2018/0255175).

	As per claim 8, Braun-Grant discloses the machine-readable medium of claim 1 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches wherein the local device communicates with at least one of the plurality of nodes or the proxy using the Low Extra Delay Background Transport protocol.
Tran however discloses wherein the local device communicates with at least one of the plurality of nodes or the proxy using the Low Extra Delay Background Transport protocol (Tran: [0036 &  0043 & Fig 3]:   “one or more components of the transport layer proxy device 200 can be associated with a content delivery network (CDN) employed by the UE management server device 114 & , LPT flows can be configured to use as much bandwidth that is currently available at any point in time, ramping up at time of low TCP traffic and backing off at times of high TCP traffic. Some example suitable LPT protocols can comprise but are not limited to, low extra delay background transport (LEDBAT) protocol, NICE, TCP-LP.” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Tran to figure out the Low Extra Delay Background Transport protocol.  One would be motivated to do so because this protocol serves well with the LPT traffic in CDN environment. (Tran: [0044]).

Claim 18 is rejected based on rationale provided for claim 8.

Claims 9-10 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US Pub # 2015/0382088) in view of Grant et al (US Pub # 2013/0276024) and in further view of Reddy et al (US Pub # 2019/0306173).
As per claim 9, Braun-Grant discloses the machine-readable medium of claim 8 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches wherein  the content is cryptographically signed. 
Reddy however discloses wherein  the content is cryptographically signed  (Reddy: [0100]:   “content of nodes of the directed acyclic graph of cryptographic hash pointers may be verified as having not been subject to tampering by determining whether that content is consistent with one or more chains, or other associative data structures (e.g., trees), of cryptographic hash pointers of the directed acyclic graph. In some embodiments, nodes of the directed acyclic graph of cryptographic hash pointers may include as node content a node identifier (e.g., an address in the graph) that distinguishes a node from other nodes of the graph,” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Reddy to figure out the authentication of the content by cryptography.  One would be motivated to do so because this verifies the consistency of the content as whether is tampered or not (Reddy: [0100]).
	As per claim 10, Braun-Grant discloses the machine-readable medium of claim 8 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches wherein the cryptographic signed content includes a Merkle tree.
Reddy however discloses wherein the cryptographic signed content includes a Merkle tree (Reddy: [0116 & Fig 12]:   “An example of this arrangement is shown in FIG. 12 with a blockchain 150 having a sequence of blocks 152, 154, 156, 158, and 160 stored in a sequence, for instance, with nodes having as node content timestamps, Merkel root cryptographic hash values, and cryptographic hash values based on node content of block headers to which they point.” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Reddy to figure out the authentication of the content by cryptography that includes Merkel tree.  One would be motivated to do so because this verifies the consistency of the content as whether is tampered or not (Reddy: [0100]).

Claims 19 and 20 are rejected under the rationale provided for claims 9 and 10 rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449